Citation Nr: 1633912	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  07-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to in-service radiation exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2009, the Board remanded the claim to comply with the Veteran's hearing request.  In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

In May 2011, the Board remanded this case for further development to include a competent medical examination to address the etiology of the Veteran's prostate cancer.  Such an examination was accomplished in May 2014.  

As an additional matter, the Board observes the Veteran also initiated an appeal to a January 2014 rating decision which determined new and material evidence had not been received to reopen a claim of entitlement to service connection for diabetes mellitus.  Nevertheless, at the present time, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran's prostate cancer was incurred in or otherwise the result of his active service, to include in-service radiation exposure.


CONCLUSION OF LAW

The criteria for a grant of service connection for prostate cancer are not met, to include as due to radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran essentially contends that he developed prostate cancer as a result of in-service radiation exposure.  Although he initially contended that he was exposed to ionizing radiation, he testified at his October 2010 hearing that he was actually exposed to microwave radiation during service every day for 570 days.  In another statement he reported that he was exposed to the microwave radiation from radar units.  Additionally, he has indicated that his prostate cancer is related to treatment for testicle pain during service.

The Board observes that the record does not indicate the Veteran has identified any unaddressed deficiency in the development of his case.  In pertinent part, he has not identified any error or prejudice in his October 2010 hearing; or in that of a May 2014 VA examination and opinion which, as detailed below, contains relevant evidence for the resolution of this case.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board notes that, in this case, the Veteran's service treatment records contain no entries showing a diagnosis of or treatment for prostate cancer to include his February 1973 separation examination.  Moreover, the first competent medical evidence of this disability appears to be many years after his separation from service.  

As noted above, the Veteran contends his prostate cancer developed as a result of in-service radiation exposure and/or was related to in-service treatment for testicle pain.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure. 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.

Initially, the record does not reflect the Veteran participated in a recognized radiation risk activity under 38 C.F.R. § 3.309(d)(3).  Further, prostate cancer is not one of the diseases listed under 38 C.F.R. § 3.309(d)(3).  Therefore, these presumptive provisions are not applicable in the instant case.

With respect to 38 C.F.R. § 3.311, the Board notes that a thorough review of the record, to include the Veteran's service treatment and personnel records, does not reflect the Veteran was actually exposed to ionizing radiation.  Moreover, as stated above, the Veteran himself acknowledged at his October 2010 hearing that his claim was based upon exposure to microwave radiation and not ionizing radiation.  

The Board also notes that in March 2007, the RO requested from the National Personnel Records Center (NPRC) any information confirming the Veteran's exposure to radiation during service.  The NPRC subsequently responded by indicating that after an extensive and thorough search of records, it was unable to locate the requested records.  On the basis of the request, it concluded that the records either do not exist or the records are not located at NPRC.  

The Board further notes the Court has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  See Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) citing "The Microwave Problem," Scientific American, September 1986; "Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR)," American Journal of Epidemiology, Vol. 112, 1980; and "Biological Effects of Radiofrequency Radiation," United States Environmental Protection Agency, September 1984.  The May 2014 VA examination also contains findings to the effect microwave radiation does not constitute ionizing radiation.  

In view of the foregoing, the Board finds the preponderance of the evidence is against a finding the Veteran was exposed to ionizing radiation during his active service.  Therefore, the presumptive provisions of 38 C.F.R. § 3.311 are not for application.

The Board acknowledges that the Veteran may establish service connection as directly related to service, to include his account of exposure to microwave radiation.  However, the effect of such exposure involves complex medical issues, particularly as here when the claim is for a complex disease process such as prostate cancer that is generally not subject to lay diagnosis.  The service treatment records show treatment for varicocele in April and May 1971.  Nevertheless, the question of whether this reflects the development of prostate cancer during service involves complex medical issues, particularly as the first competent medical diagnosis of prostate cancer is many years after service.  As such, the Board finds that competent medical evidence is required to resolve this case.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes there are medical opinions of record which both support and refute the Veteran's claim.  For example, a June 2006 letter from a VA physician, a December 2007 letter from a private urologist (Dr. M), and a July 2008 statement from a private family practice physician (Dr. B) contain opinions in support of his claim.  The May 2014 VA examination includes opinions against the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Initially, the Board notes that nothing in the record causes it to doubt the qualifications of the aforementioned clinicians to render a competent medical opinion.  Further, none of the opinions appear to be expressed in speculative or equivocal language; and all of the clinicians provided stated rationale in support of their respective opinions.

The Board finds, however, that the supporting medical opinions are based upon an inaccurate understanding of the Veteran's medical history, which is the basis for the stated rationale.  Specifically, the supporting opinions are based upon the Veteran having in-service exposure to ionizing radiation.  For example, the June 2006 VA physician stated that during the course of the Veteran's military service in Nurnberg, Germany, he was exposed to ionizing radiation.  Similarly, Dr. M stated that during the course of the Veteran's military service in Nurnberg, Germany, he was exposed to ionizing radiation and subsequently developed adenocarcinoma of the prostate.  Dr. B opined that he is in agreement with the Veteran's urologist that his exposure to ionized radiation in the military service caused his prostate cancer.

For the reasons stated above, the Board has found that the preponderance of the evidence is against a finding the Veteran was exposed to ionizing radiation during his active service.  As the aforementioned supporting medical opinions are all based upon exposure to ionizing radiation, they are not based upon an accurate understanding of the Veteran's history.  Therefore, they are entitled to little or no probative value in the instant case.

Conversely, the May 2014 VA examiner was aware that the case was based upon exposure to microwave radiation as opposed to ionizing radiation; and concluded that the prostate cancer was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner also noted the Veteran's in-service treatment for varicocele.  The examiner stated that a varicocele is an abnormal enlargement of the plexus of blood vessels that provide flow to the testes and can cause testicular pain.  However, the prostate is an exocrine gland that surrounds the urethra; and that its blood supply is not related to the plexus that supplies blood to the testes.  Consequently, having a varicocele does not put an individual at higher risk for developing prostate cancer.  In addition, the examiner noted there was no evidence in the Veteran's service treatment records that supports the development of prostate cancer while in the military nor within a year of separation from the military.

In short, the only competent medical opinion based upon an accurate understanding of the Veteran's history is against his prostate cancer being due to his purported in-service exposure to microwave radiation, or his documented in-service varicocele.  No prejudice is demonstrated with respect to this opinion, nor is there competent medical evidence which explicitly refutes the findings of the May 2014 VA examiner.  Therefore, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's prostate cancer was incurred in or otherwise the result of his active service, to include his purported in-service radiation exposure.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection is demonstrated by the evidence of record.  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for prostate cancer, to include as due to in-service radiation exposure, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


